      Case 2:17-cr-00228-WBS Document 164 Filed 06/23/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:17-CR-228 WBS
13                  Plaintiff,

14        v.                                 ORDER
15   CHRISTOPHER RAMONAGUILAR
     LAWRENCE,
16
                    Defendant.
17

18

19                                ----oo0oo----

20               Defendant Christopher Ramonaguilar Lawrence, who is

21   currently confined at the Sacramento County Jail awaiting

22   sentencing, has filed a Request for Temporary Release from

23   custody to attend the funeral of his grandfather.         (Docket No.

24   160.)     The United States Attorney has filed an opposition to the

25   request (Docket No. 162), defendant has filed a reply (Docket No.

26   163), and the Pretrial Services Officer recommends against

27   release.

28               Defendant presents three options: (1) release to attend
                                         1
      Case 2:17-cr-00228-WBS Document 164 Filed 06/23/20 Page 2 of 3

1    both a viewing on June 24, and a graveside funeral on June 25,

2    2020, with an overnight stay at a motel in Chico, California; (2)

3    release to attend only the viewing on Wednesday evening and be

4    returned to the jail the same night; or (3) release to attend

5    only the funeral on Thursday and be returned to the jail that

6    same day.    His family has offered to put up a $200,000 bond to

7    secure his return to the jail.

8                The court is not persuaded that under any of these

9    options defendant’s release would not pose a risk of flight or

10   danger to the community.     See 18 U.S.C. § 3143(a)(2)(B).       Even

11   assuming that § 3142(i) applies to defendants awaiting sentence

12   after trial (see United States v. Hernandez, No. 20-50120, 2020

13   U.S. App. LEXIS 18775 (9th Cir. June 15, 2020) (assuming without

14   deciding that § 3142(i) applies to defendants awaiting sentence);

15   but see United States v. Gerrans, Case No. 18-cr-00310-EMC-1,

16   2020 WL 1865420, at *1 (N.D. Cal April 14, 2020) (holding that by

17   its terms § 3142(i) applies only to pretrial unconvicted

18   detainees)), the court does not find that the desire to attend

19   the funeral of defendant’s grandfather constitutes a compelling

20   reason for his release under the presently existing conditions.
21               In the short time that defendant has been confined in

22   the Sacramento County Jail, he has been found to have violated

23   the jail’s rules on three occasions, for organizing a gambling

24   tournament, possessing a contraband tattoo kit, entering another

25   inmate’s cell, insubordination, and fermenting fruit and bread to

26   produce contraband alcohol.      The original Pretrial Services
27   Report listed six bench warrants which had been issued in the

28   past for defendant’s failure to appear for criminal court
                                         2
      Case 2:17-cr-00228-WBS Document 164 Filed 06/23/20 Page 3 of 3

1    proceedings.    All of that causes the court to question whether

2    defendant can be trusted to follow orders.        The Pretrial Services

3    Officer also advises that there is an active no bail warrant

4    issued for defendant out of Placer County and another outstanding

5    $50,000 warrant for failure to appear out of the Butte County

6    Superior Court, which must be considered in deciding whether to

7    turn defendant loose even for a short period of time.

8               Most importantly, defendant’s request contains scant

9    information about the funeral he desires to attend.          First, there

10   is no showing as to how close his relationship was to his

11   grandfather, so that the court cannot assess how pressing the

12   need to attend the funeral is for defendant or his family.

13   Second, there are insufficient details about the services to

14   allow the court to assess the precautions which will be taken for

15   social distancing there.     Even if precautions will be taken by

16   those directing the funeral, defendant’s criminal history and

17   background do not give the court confidence he would comply with

18   them.    Although the court understands the jail has procedures in

19   place for mitigation of risk of transmitting COVID-19 by newly

20   incarcerated inmates, allowing defendant to leave the jail even
21   for a short period of time under these circumstances would

22   present an unnecessary risk of infection of other inmates and

23   staff at the jail.

24              For the above reasons, as well as those discussed in

25   the United States Attorney’s opposition, defendant’s request for

26   temporary release from custody is DENIED.
27   Dated:   June 23, 2020

28
                                         3
